                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA



    TYLER HECKS,

                        Plaintiff,
                v.

    CITY OF SELDOVIA, et al.,
                                                          Case No. 3:20-cv-00083-SLG
                        Defendants.



                     ORDER RE MOTION FOR SUMMARY JUDGMENT

          Before the Court at Docket 21 is Defendant City of Seldovia’s motion for

summary judgment with respect to Plaintiff’s claim under 42 U.S.C. § 1983. Plaintiff

did not respond to the motion.

                                            DISCUSSION

    I.    Legal Standard

          Federal Rule of Civil Procedure 56(a) directs a court to “grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” The burden of showing

the absence of a genuine dispute of material fact lies with the moving party.1 If the

moving party meets this burden, the non-moving party must present specific factual

evidence demonstrating the existence of a genuine issue of fact.2 The non-moving


1
    Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
2
    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).



             Case 3:20-cv-00083-SLG Document 23 Filed 06/15/21 Page 1 of 2
party may not rely on mere allegations or denials.3                       Rather, that party must

demonstrate that enough evidence supports the alleged factual dispute to require a

finder of fact to make a determination at trial between the parties’ differing versions

of the truth.4

    II.   Discussion

          A local governing body is not liable under Section 1983 “unless action pursuant

to official municipal policy of some nature caused a constitutional tort.” Monell v.

Dep’t of Social Servs. of City of N.Y., 436 U.S. 658, 691 (1978). Here, the record is

undisputed that the Chief of Police was not acting pursuant to any official municipal

policy procedure when he conducted the traffic stop on April 1, 2018. See Affidavit

of City Manager, Docket 21-1. Accordingly, the City is entitled to summary judgment

on this claim.

III.      Conclusion

          For the foregoing reasons, the City of Seldovia’s Motion for Summary

Judgment on Plaintiff’s 42 U.S.C. § 1983 Claim at Docket 21 is GRANTED.

          DATED this 15th day of June, 2021 at Anchorage, Alaska.

                                                        /s/ Sharon L. Gleason
                                                        UNITED STATES DISTRICT JUDGE




3
    Id.
4
    Id. (citing First National Bank of Arizona v. Cities Service Co., 391 U.S. 253 (1968)).

Case No. 3:20-cv-00083-SLG, Hecks v. City of Seldovia, et al.
Order Re Motion for Summary Judgment on Section 1983 by City of Seldovia
Page 2 of 2
              Case 3:20-cv-00083-SLG Document 23 Filed 06/15/21 Page 2 of 2
